                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA


Bessie L. Parker,                             )
                                              )
               Plaintiff,                     )         Civil Action No . 9: 18-2551-RMG
                                              )
               vs.                            )
                                              )
Andrew M. Saul, Commissioner                  )
of Social Security,                           )                ORDER
                                              )
               Defendant.                     )
                                              )


       This matter comes before the Court for judicial review of the final decision of the

Commissioner of Social Security denying Plaintiffs application for Disability Insurance Benefits

("DBI") and Supplemental Security Income ("SSI"). In accordance with 28 U.S .C. § 636(b) and

Local Rule 73 .02, D.S .C., this matter was referred to the United States Magistrate Judge for

pretrial handling. The Magistrate Judge issued a Report and Recommendation ("R & R") on

November 21, 2019, recommending that the decision of the Commissioner be reversed and

remanded to the agency because there was not substantial evidence to support the Administrative

Law Judge ' s finding that Plaintiffs IQ score did not meet the requirements of Listing 12/05 (c)

and the Administrative Law Judge failed to weigh the full record regarding Plaintiffs adaptive

functioning. (Dkt. No. 30 at 4-14). The Commissioner has advised the Court that he does not

intend to file objections to the R & R. (Dkt. No. 31). 1


       1
          The Magistrate Judge ably details the Administrative Law Judge ' s dubious grounds for
discounting the evaluations and findings of Dr. Craig Young and Dr. Robin Moody and the
reliance on the opinions of non-examining in-house chart reviewers who did not have access to
Dr. Young' s findings, including his critical IQ test results. On remand, the Court experts a

                                                  -1-
       The Court has reviewed the R & R and the record evidence and finds that the Magistrate

Judge has ably addressed the factual and legal issues in this matter. Therefore, the Court

ADOPTS the Report and Recommendation as the order of this Court, REVERSES the decision

of the Commissioner pursuant to Sentence Four of 42 U.S .C. § 405(g), and REMANDS the

matter to the Commissioner for further proceedings consistent with this order. In light of the

protracted nature of the administrative processing of this matter, exacerbated by the Social

Security Administration' s misplacement of Plaintiffs appeal and record, the Court directs that an

administrative hearing be held in this matter within 120 days of this order, a final decision by the

Administrative Law Judge within 30 days thereafter, and a final review by the Appeals Council,

if necessary, within 60 days after the decision of the Administrative Law Judge.

       AND IT IS SO ORDERED.




                                                       Richard Mark Gergel
                                                       United States District Judge


Charleston, South Carolina
December U_, 2019




proper respect for the mandates of the Treating Physician Rule and the duty of the Commissioner
to weigh all of the record evidence regardless whether it produces a result different than that
recommended by the Social Security staff.

                                                 -2-
